Citation Nr: 1401404	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-30 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for carpal tunnel syndrome, claimed as a right hand disorder.

3.  Entitlement to service connection for prostatitis.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services





ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and a November 2011 rating decision by the RO in Roanoke, Virginia.  Jurisdiction over the case is currently with the RO in Roanoke, Virginia.

The Board remanded the case for further development in March 2012, and it has since been returned to the Board for appellate review.  While the case was on remand, the Veteran perfected an appeal as to the portion of the November 2011 rating decision in which the RO denied service connection for prostatitis.

The Board again notes that the Veteran's appeal originally included the issue of entitlement to service connection for a low back disorder.  However, the RO granted this claim in a December 2010 rating decision.  Thus, this issue is not currently before the Board, and no further consideration is necessary.

In addition, it appears that the RO initiated development of claims for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and increased evaluations for the Veteran's service-connected lumbar spine and lower extremity radiculopathy disabilities on remand (September and October 2013).  A November 2013 note from the RO indicates that the TDIU claim may be intertwined with the appeal.  In any event, as the RO has started development on these pending claims, the Board finds that the issues are not currently before the Board.  Thus, the issues of entitlement to a TDIU and increased evaluations for the Veteran's service-connected lumbar spine and lower extremity radiculopathy disabilities are referred to the agency of original jurisdiction for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On review, the Veteran submitted a request for a local hearing with a decision review officer (DRO) on an attachment to his May 2012 NOD (prostatitis).  In December 2011 and April 2013 representative written statements (bilateral ankle disorder and carpal tunnel syndrome), the Veteran's representative indicated that the Veteran would "give his testimony and explanation" in regard to those claims.  However, to date, the Veteran has not testified at any hearing before a DRO.

The Board notes that the RO may be able to accommodate incarcerated claimants who request a hearing.  See, e.g., VA Adjudication Procedures Manual Rewrite (M21-1MR), Part I, 4.1(i) (noting that person requesting hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

In light of these circumstances and to afford the Veteran all due consideration, the Board finds that the RO/AMC should contact the Veteran to clarify whether he still wants a DRO hearing as to the issues on appeal and to provided him with any options for such a hearing as an incarcerated claimant.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and his representative to clarify whether he would still like a hearing before a DRO and to provide him with any options for such a hearing as an incarcerated claimant.  The RO/AMC should respond appropriately to any clarification received from the Veteran or his representative.

It is acknowledged that scheduling the Veteran to appear personally for a hearing may be problematic due to his incarceration.  Nonetheless, all efforts made in this regard should be documented in the claims file. 

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

